DETAILED ACTION

Response to Amendment
Receipt and entry of Applicant’s Amendment filed on 08/17/2022 is acknowledged.  Claims 1-24 have been amended.  Claims 1-24 are pending in the application.  Applicant’s amendments to the claims have overcome the objections and 112(b) rejections previously set forth in the Non-Final Office Action mailed 03/17/2022.

Response to Arguments
In response to Applicant’s argument that “Bronicki teaches using a refrigeration circuit (i.e. a chiller 21E in this case) to cool ambient air before it enters the compressor 12 (See e.g., Fig. 3 and Col. 6, lines 3-7). Chino, on the other hand, teaches feeding ambient air (A) that is not chilled to the compressor 11”: It is noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references, MPEP 2145 IV. Although Chino feeds ambient air to the compressor without cooling, Bronicki teaches that cooling the inlet air before it enters the compressor provides the advantage of boosting the output of the gas turbine (Bronicki col. 3, l. 17-25). It would have been obvious to one of ordinary skill to modify Chino as taught by Bronicki to obtain said advantage.

In response to Applicant’s argument that “Chino's refrigeration circuit (See e.g., Fig. 2 and Paragraph 53) is a heat pump 50A configured to heat - not cool - the heat medium (high temperature water) supplied by the boiler 30 to the compressor”: Respectfully, it is noted that the claims recite the refrigeration circuit being configured to remove heat from process gas processed by the process gas compressor. The heat medium (water/steam) in Chino corresponds to the working fluid in the refrigeration circuit processed by the refrigerant compressor 53A, 53B, while the atmospheric air A in Chino corresponds to the process gas compressed by the process gas compressor 11. Chino’s refrigeration circuit heats the heat medium (water/steam) using heat of the atmosphere in evaporator 54A, i.e. evaporator 54A cools atmospheric air (see Chino para. [0058]). In view of the teachings of Bronicki, it would have been obvious to a person having ordinary skill to modify Chino to use evaporator 54A (which is analogous to vaporizer/ chiller 24E of Bronicki) to both cool atmospheric air A being fed to the compressor 11 and also heat the refrigeration circuit working fluid as taught by Bronicki.

In response to Applicant’s argument that “the turbine 51 of Chino's refrigeration circuit is, respectfully, not driven by mechanical power generated by the power generation circuit as recited in claim 1 [or claim 23], but instead, is driven by the heat medium (steam) supplied by the boiler 30 (See, e.g., Chino Para. 25):” Respectfully, it is noted that the claims recite the refrigerant compressor (not turbine) of the refrigeration circuit being driven by mechanical power generated by the power generation circuit. This is taught by Chino, see refrigerant compressor 53A, 53B of the refrigeration circuit driven by mechanical power generated by turbine 51 of the power generation circuit via a shaft connection.

Accordingly, Applicant's arguments with respect to independent claims 1, 15, 20, and 23 have been fully considered but they are not persuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chino et al. US 2006/0130482 in view of Bronicki et al. US 5,321,944.
Regarding claim 1, Chino discloses (see Fig. 2):
A combined thermodynamic system, comprising: 
a process gas compressor 11 having a suction side and a delivery side and processing a process gas (air) therein; 
a power generation circuit 37, 42, 71 configured to circulate a first flow of a working fluid and produce mechanical power therewith (via turbine 51); and
a refrigeration circuit 38, 72 comprising a refrigerant compressor 53A, 53B driven by mechanical power generated by the power generation circuit (via turbine 51) and configured to circulate a second flow of said working fluid in the refrigeration circuit.

Chino is silent regarding:
wherein the refrigeration circuit is configured to remove heat from process gas processed by the process gas compressor. 
Bronicki teaches (see Fig. 3A):
wherein the refrigeration circuit 21E is configured to remove heat from process gas (air) processed by the process gas compressor 12 (via vaporizer 24E, analogous to evaporator 54A in Chino). 
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to combine the teachings of Chino with that of Bronicki for the advantage of boosting the output of the gas turbine (Bronicki col. 3, l. 17-25) while also providing heat for vaporizing the working fluid in the refrigeration circuit.

Regarding claim 2, the combination of Chino and Bronicki teaches:
an engine 13 generating mechanical power and waste heat and adapted to drive the process gas compressor 11, wherein the power generation circuit 37, 42, 71 is adapted to recover at least part of said waste heat (via heat exchangers 32, 33, 34) and convert said waste heat into mechanical power (via turbine 51) (Chino Fig. 2).

Regarding claim 3, the combination of Chino and Bronicki teaches:
wherein the engine 13 is a gas turbine engine (Chino Fig. 2).

Regarding claim 4, the combination of Chino and Bronicki teaches:
a cooling section 1 fluidly coupled to the power generation circuit 37, 42, 71 and to the refrigeration circuit 38, 72 and adapted to receive the first flow of working fluid and the second flow of working fluid and to remove heat therefrom (Chino Fig. 2).

Regarding claim 5, the combination of Chino and Bronicki teaches:
wherein the power generation circuit 37, 42, 71 further comprises a heater 32, 33, 34 adapted to receive the first flow of working fluid from the cooling section 1 and circulate the first flow of working fluid in heat exchange relationship with a heat source 30 (Chino Fig. 2).

Regarding claim 6, the combination of Chino and Bronicki teaches:
wherein the power generation circuit 37, 42, 71 further comprises a first expander 51 adapted to receive the first flow of working fluid from the heater 32, 33, 34 and to expand at least part of the first flow of working fluid from a first pressure to a second pressure and generate mechanical power therewith, and wherein the first expander 51 is drivingly coupled to the refrigerant compressor 53A, 53B to drive the refrigerant compressor with said mechanical power (Chino Fig. 2).

Regarding claim 9, the combination of Chino and Bronicki teaches:
wherein the power generation circuit 37, 42, 71 further comprises a pump 39 adapted to circulate the first flow of working fluid therein (Chino Fig. 2). 

Regarding claim 10, the combination of Chino and Bronicki teaches:
wherein the refrigeration circuit (21E in Bronicki, analogous to 38, 72 in Chino) further comprises a chilling heat exchanger (vaporizer 24E in Bronicki, analogous to evaporator 54A in Chino) fluidly coupled to the cooling section (31E in Bronicki, analogous to 1 in Chino) and to the refrigerant compressor (27 in Bronicki, analogous to 53A, 53B in Chino), and adapted to circulate the second flow of working fluid from the cooling section in heat exchange relationship with the process gas (air) (Bronicki Fig. 3A).

Regarding claim 11, the combination of Chino and Bronicki teaches:
wherein the refrigeration circuit (38, 72 in Chino, 21E in Bronicki) further comprises an expansion device (52A in Chino, 26 in Bronicki) arranged between the cooling section (1 in Chino, 31E in Bronicki) and the chilling heat exchanger (evaporator 54A in Chino, vaporizer 24E in Bronicki) (Chino Fig. 2, Bronicki Fig. 3A).

Regarding claim 12, the combination of Chino and Bronicki teaches:
wherein the engine (14 in Bronicki, analogous to 13 in Chino) comprises an air intake (inlet of compressor 12 in Bronicki, analogous to inlet of compressor 11 in Chino), and wherein the refrigeration circuit (21E in Bronicki, analogous to 38, 72 in Chino) is adapted to chill air entering the air intake of the engine (Bronicki Fig. 3A). 

Regarding claim 13, the combination of Chino and Bronicki teaches:
wherein the refrigeration circuit (21E in Bronicki, analogous to 38, 72 in Chino) is configured and arranged to remove heat from process gas (air) at the suction side of the process gas compressor (12 in Bronicki, analogous to 11 in Chino), process gas at the delivery side of the process gas compressor, and/or process gas between sequentially arranged stages of the process gas compressor (Bronicki Fig. 3A).

Regarding claim 14, the combination of Chino and Bronicki teaches:
wherein the working fluid is an organic working fluid performing an Organic Rankine Cycle in the power generation circuit (trifluoroethanol; Chino [0087]). 

Regarding claim 15, Chino discloses (see Fig. 2):
A method for operating a thermodynamic system comprising the following steps: 
driving a process gas compressor 11 and processing a process gas (air) therethrough; 
circulating a first flow of a working fluid in a power generation circuit 37, 42, 71 and generating mechanical power therewith (via turbine 51); 
circulating a second flow of said working fluid in a refrigeration circuit 38, 72 by a refrigerant compressor 53A, 53B driven by said mechanical power (via turbine 51).

Chino is silent regarding:
cooling the process gas by heat exchange with the second flow of working fluid circulating in the refrigeration circuit. 
Bronicki teaches (see Fig. 3A):
cooling the process gas (air) by heat exchange with the flow of working fluid circulating in the refrigeration circuit 21E (via vaporizer 24E, analogous to evaporator 54A in Chino). 
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to combine the teachings of Chino with that of Bronicki for the advantage of boosting the output of the gas turbine (Bronicki col. 3, l. 17-25) while also providing heat for vaporizing the working fluid in the refrigeration circuit.

Regarding claim 16, the combination of Chino and Bronicki teaches:
collecting the first flow of working fluid and the second flow of working fluid in a cooling section 1 and removing heat therefrom, the cooling section 1 being fluidly coupled to the power generation circuit 37, 42, 71 and to the refrigeration circuit 38, 72 (Chino Fig. 2). 

Regarding claim 17, the combination of Chino and Bronicki teaches:
wherein the step of cooling the process gas comprises removing heat from the process gas (air) at a suction side of the process gas compressor (12 in Bronicki, analogous to 11 in Chino), removing heat from the process gas at a delivery side of the process gas compressor, and/or removing heat from the process gas between sequentially arranged stages of the process gas compressor (Bronicki Fig. 3A).

Regarding claim 18, the combination of Chino and Bronicki teaches:
wherein: 
the step of driving the process gas compressor 11 comprises the step of generating mechanical power with an engine 13, said engine 13 generating waste heat; and 
the step of circulating the first flow of working fluid in the power generation circuit 37, 42, 71 comprises the step of converting at least part of said waste heat (via heat exchangers 32, 33, 34) into mechanical power (via turbine 51) by a thermodynamic cycle performed by the first flow of the working fluid (Chino Fig. 2).

Regarding claim 19, the combination of Chino and Bronicki teaches:
removing heat from an intake air (inlet of compressor 12 in Bronicki, analogous to inlet of compressor 11 in Chino) of the engine (14 in Bronicki, analogous to 13 in Chino) by heat exchange with the second flow of the working fluid (in vaporizer 24E in Bronicki, analogous to evaporator 54A in Chino) (Bronicki Fig. 3A).

Regarding claim 20, Chino discloses (see Fig. 2):
A combined thermodynamic system, comprising:
a process gas compressor 11 adapted to process a flow of process gas (air) therein; 
an expander 51 drivingly coupled to a refrigerant compressor 53A, 53B; 
a cooling section 1 fluidly coupled to a discharge side of the expander 51 and adapted to receive expanded working fluid from the expander 51, the cooling section 1 being further fluidly coupled to a delivery side of the refrigerant compressor 53A, 53B, and configured to receive compressed working fluid from the refrigerant compressor 53A, 53B; 
a chilling circuit section 38 between the cooling section 1 and a suction side of the refrigerant compressor 53A, 53B, wherein the chilling circuit section 38 comprises a chilling heat exchanger 54A having a cold side adapted to circulate working fluid from the cooling section 1 in heat exchange relationship with a hot side 83 of the chilling heat exchanger 54A; and 
a power generation circuit section 37, 42 between the cooling section 1 and an inlet of the expander 51, wherein the power generation circuit section 37, 42 comprises a heater 32, 33, 34 adapted to circulate working fluid from the cooling section 1 and in heat exchange relationship with a heat source 30, and wherein the heater 32, 33, 34 is fluidly coupled 42 to an inlet of the expander 51. 

Chino is silent regarding:
said hot side [of the chilling heat exchanger] adapted to circulate said process gas and to chill the process gas by heat exchange with the working fluid circulating in the cold side of the chilling heat exchanger.
Bronicki teaches (see Fig. 3A):
said hot side (air side) [of the chilling heat exchanger] (vaporizer 24E, analogous to evaporator 54A in Chino) adapted to circulate said process gas (air) and to chill the process gas by heat exchange with the working fluid circulating in the cold side (chiller working fluid side) of the chilling heat exchanger 24E.
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to combine the teachings of Chino with that of Bronicki for the advantage of boosting the output of the gas turbine (Bronicki col. 3, l. 17-25) while also providing heat for vaporizing the working fluid in the refrigeration circuit.

Regarding claim 21, the combination of Chino and Bronicki teaches:
an engine 13 to drive the process gas compressor 11 and to generate waste heat, wherein the heat source 30 is configured to receive the waste heat (Chino Fig. 2).

Regarding claim 22, the combination of Chino and Bronicki teaches:
wherein the chilling circuit section 38 comprises an expansion device 52A adapted to expand the working fluid circulating in the chilling circuit section from a first pressure to a second pressure, and wherein the power generation circuit section 37, 42 comprises a pump 39 between the cooling section 1 and the heater 32, 33, 34 (Chino Fig. 2). 

Regarding claim 23, Chino discloses (see Fig. 2):
A combined thermodynamic system, comprising: 
a process gas compressor 11 having a suction side and a delivery side and processing a process gas (air) therein; 
an engine 13 generating mechanical power and waste heat and adapted to drive the process gas compressor 11; 
a power generation circuit 37, 42, 71 adapted to circulate a first flow of a working fluid and produce mechanical power therewith (via turbine 51); wherein the power generation circuit is adapted to recover at least part of said waste heat from the engine (via heat exchangers 32, 33, 34) and convert said waste heat into mechanical power (via turbine 51); and
a refrigeration circuit 38, 72 comprising a refrigerant compressor 53A, 53B driven by mechanical power generated by the power generation circuit (via turbine 51) and adapted to circulate a second flow of said working fluid in the refrigeration circuit. 

Chino is silent regarding:
wherein the refrigeration circuit is configured to remove heat from the process gas processed by the process gas compressor and/or combustion air delivered to the engine. 
Bronicki teaches (see Fig. 3A):
wherein the refrigeration circuit 21E is configured to remove heat from the process gas (air) processed by the process gas compressor 12 and/or combustion air delivered to the engine 14 (via vaporizer 24E, analogous to evaporator 54A in Chino). 
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to combine the teachings of Chino with that of Bronicki for the advantage of boosting the output of the gas turbine (Bronicki col. 3, l. 17-25) while also providing heat for vaporizing the working fluid in the refrigeration circuit.

Regarding claim 24, the combination of Chino and Bronicki teaches:
wherein the refrigeration circuit (21E in Bronicki, analogous to 38, 72 in Chino) is adapted to remove heat from the process gas (air) processed by the process gas compressor (12 in Bronicki, analogous to 11 in Chino) and the combustion air delivered to the engine (via compressor 12 in Bronicki, analogous to compressor 11 in Chino) (Bronicki Fig. 3A).

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chino et al. US 2006/0130482 in view of Bronicki et al. US 5,321,944 as applied to claim 6 above, and further in view of Meckler US 6,651,443.
Regarding claim 7, the combination of Chino and Bronicki is silent regarding:
wherein the power generation circuit comprises a second expander adapted to generate additional mechanical power from the first flow of working fluid, and wherein the second expander is mechanically coupled to a load. 
Meckler teaches (see Fig. 5):
wherein the power generation circuit comprises a second expander 18 adapted to generate additional mechanical power from the flow of working fluid, and wherein the second expander 18 is mechanically coupled to a load 20 (see first expander 158 driving a compressor 162 and second expander 18 driving a generator 20 using the same flow of working fluid).
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to combine the teachings Chino and Bronicki with that of Meckler to additionally generate electrical power from the flow of working fluid.

Regarding claim 8, the combination of Chino, Bronicki, and Meckler teaches:
wherein the load 20 comprises an electrical generator 20 adapted to convert at least part of said additional mechanical power into electrical power (Meckler Fig. 5).

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hori et al. US 5,761,921, see for example Figs. 1B, 2, and 19, teaches a unitary system of an air conditioning equipment wherein the same working medium is employed on both the Rankine cycle side and the refrigerating cycle side and further an outdoor heat exchanger (condenser) is commonly employed on both the Rankine cycle side and the refrigerating cycle side.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection (claim 23) presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOTING HU whose telephone number is (571)272-9222. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571)270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOTING HU/Examiner, Art Unit 3746                                                                                                                                                                                                        10/04/2022

/MARK A LAURENZI/Supervisory Patent Examiner, Art Unit 3746                                                                                                                                                                                                        Friday, October 7, 2022